Order entered October 26, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00923-CR

                               DEVON D. ALLEN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F16-00628-U

                                          ORDER
       Based on the Court’s opinion of this date, we GRANT the August 3, 2018 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Devon D. Allen, TDCJ

No. 02152286, Hutchins Unit, 1500 East Langdon Road, Dallas, Texas, 75241.

                                                     /s/   DAVID EVANS
                                                           JUSTICE